                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 GREGORY CONWAY,                                    )
 # N83890,                                          )
                                                    )
                 Plaintiff,                         )
                                                    )
 vs.                                                )   Case No. 19-cv-36-SMY
                                                    )
 DON WAGNOR,                                        )
 JOHN BALDWIN,                                      )
 KELVIN KINK, and                                   )
 KIMBERLY ULRICH,                                   )
                                                    )
                 Defendants.                        )

                                MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court for consideration of Plaintiff Gregory Conway’s request for

a preliminary injunction. (Docs. 2 and 7). Plaintiff filed the underlying civil rights action

pursuant to 42 U.S.C. § 1983 for alleged unconstitutional conditions of confinement at Lawrence

Correctional Center (“Lawrence”).       (Doc. 1). Among other things, he complains of a pest

infestation that resulted in food and water contamination and aggravated his pre-existing infection

with Helicobacter Pylori (h. Pylori). (Id.). Plaintiff filed a Motion for Temporary Restraining

Order (“TRO”) and/or Preliminary Injunction with his Complaint, seeking a prison transfer and a

referral to a specialist for treatment of his h. Pylori. (Doc. 2).

       The Court denied his request for a TRO (Doc. 5) and deferred a decision on the preliminary

injunction until Defendants responded to the Motion. (Id.). Before they did so, Plaintiff filed a

second Motion for TRO and/or Preliminary Injunction making the same arguments he made in the

first. (Doc. 7). The Court again declined to issue a TRO and deferred a decision on the

preliminary injunction until Defendants responded. (Doc. 8). Defendants filed a Response

(Doc. 44) and Plaintiff did not reply. Because insufficient grounds exist to issue a preliminary

injunction, both motions will be DENIED without prejudice.
                                            1
                               Factual and Procedural Background

        In the Complaint, Plaintiff states that he has been diagnosed with h. Pylori and claims

Defendants exhibited deliberate indifference to his health and safety at Lawrence. (Doc. 1, pp. 6-

9). Specifically, he alleges that Defendants Wagnor, Baldwin, Kink, and Ulrich disregarded

prison policies aimed at preventing pest infestations (Id.); that an infestation occurred and he was

bitten by a mouse (Id. at p. 6); and that when the infestation reached the dietary center, he

consumed contaminated food and water, which aggravated his pre-existing bacterial infection and

caused severe stomach pain. (Id.). Plaintiff also alleges that he filed grievances to complain

about the conditions of his confinement 1 and became the target of retaliation by Defendant Ulrich.

(Id. at pp. 8-9).

        The Court screened the Complaint and allowed Plaintiff to proceed with Eighth

Amendment deliberate indifference claims against Defendants for allegedly subjecting Plaintiff to

the pest infestation (Count 1), contaminated water (Count 2), and unsafe conditions (Count 3).

(Doc. 8). Plaintiff was also allowed to proceed with a First Amendment retaliation claim (Count

4). (Id.). The only relief Plaintiff requests in the Complaint is a prison transfer. (Doc. 1, p. 10).

        In the Motions for TRO and/or Preliminary Injunction, 2 Plaintiff requests a referral to a

specialist for treatment of his h. Pylori in addition to a prison transfer. (Docs. 2 and 7). He

asserts that ongoing exposure to the pest infestation and contaminated food/water has caused bouts

of severe stomach pain due to his bacterial infection and fear of another mouse bite. Plaintiff

alleges the prison’s nurse told him he would need to take medication for the remainder of his life

and warned him that further exposure to contaminated food or water would result in stomach pain.



1
  In addition to the pest infestations, Plaintiff describes exposure to other potentially life-threatening
conditions caused by birds in the ventilation system, black mold in the showers, and broken tiles in the
ceiling. (Id. at p. 7). However, the focus of his Motions for Preliminary Injunctive Relief is the pest
infestation and flare-up of his h. Pylori infection. (Docs. 2 and 7).
2
  Plaintiff filed the same Declaration in support of both requests. (Doc. 2, pp. 1-4; Doc. 7, pp. 2-5). He
included medical records and water sample results with the second motion. (Doc. 7, pp. 6-66)
                                                    2
(Doc. 2, pp. 1-2; Doc. 7, pp. 2-3). Plaintiff claims Defendants have responded to these conditions

with deliberate indifference.

                                            Discussion

       A plaintiff seeking preliminary injunctive relief must show that (1) his underlying case has

some likelihood of success on the merits; (2) no adequate remedy at law exists; and (3) he will

suffer irreparable harm without the preliminary injunction. See Merritte v. Kessel, 561 F. App’x

546, 548 (7th Cir. 2014) (citing Woods v. Buss, 496 F.3d 620, 622 (7th Cir. 2007)).

       When determining whether the underlying case has any likelihood of success on the merits,

the Court must decide whether there is a “greater than negligible chance of winning.” AM

General Corp. v. DaimlerChrysler Corp., 311 F.3d 796, 804 (7th Cir. 2002). Here, the only relief

Plaintiff requests in the Complaint is a preliminary injunction in the form of an order for his

immediate prison transfer – he was transferred from Lawrence to East Moline Correctional Center

in July 2019. (Doc. 43, p. 1; Doc. 44, p. 4). Thus, Plaintiff’s request for relief is moot unless he

can demonstrate some likelihood that he will return to Lawrence and face the same conditions.

Higgason v. Farley, 83 F.3d 807, 811 (7th Cir. 1996) (citing Moore v. Thieret, 862 F.2d 148, 150

(7th Cir. 1988)). He has made no claim to this effect.

       Additionally, a preliminary injunction is appropriate only if it seeks relief of the same

character sought in the underlying suit. Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994);

Neuroscience, Inc. v. Forrest, No. 12-cv-813-bbc, 2013 WL 6331346, at *1 (W.D. Wis. Dec. 5,

2013) (denying motion for preliminary injunction because it raised issues outside scope of

complaint). Plaintiff’s request, made in his motion seeking a preliminary injunction, for a referral

to a specialist for immediate treatment of h. Pylori clearly exceeds the scope of the claims asserted

in this case. Given these facts, the Court does not find that Plaintiff has more than a negligible

chance of winning his case.



                                                 3
       Plaintiff has also failed to establish that he will suffer irreparable harm in the absence of

the requested preliminary injunction. Plaintiff asserts the harm he is and will continue to suffer

is severe stomach pain. But this case does not include a claim for the denial of medical care for

Plaintiff’s stomach pain. For this reason and those previously discussed, Plaintiff’s request for a

preliminary injunction must be denied.

                                           Disposition

       Plaintiff’s requests for preliminary injunctive relief in Documents 2 and 7 are DENIED

without prejudice. Because the Court previously denied Plaintiff’s related requests for a TRO,

the Clerk is DIRECTED to TERMINATE both Motions for Temporary Restraining Order and/or

Preliminary Injunction (Docs. 2 and 7).

       Further, because the only relief Plaintiff seeks in the Complaint is preliminary

injunctive relief and that request is addressed herein, Plaintiff is ORDERED to advise the

Court, in writing, on or before September 13, 2019 whether he intends to pursue any other

request for relief in this matter. He is WARNED that failure to respond may result in

dismissal of this action for failure to prosecute his claims and/or comply with an Order of

this Court. FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 8/23/2019
                                                     s/ Staci M. Yandle
                                                     STACI M. YANDLE
                                                     United States District Judge




                                                4
